Name: Commission Regulation (EEC) No 3436/92 of 27 November 1992 introducing a corrective amount on the import of artichokes into the Community of Ten from Spain and repealing Regulation (EEC) No 3363/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 92 Official Journal of the European Communities No L 347/61 COMMISSION REGULATION (EEC) No 3436/92 of 27 November 1992 introducing a corrective amount on the import of artichokes into the Community of Ten from Spain and repealing Regulation (EEC) No 3363/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, November 1992 introducing a countervailing charge on artichokes originating in Spain (4) ; Whereas, pursuant to Article 3 (5) of Regulation (EEC) No 3709/89, a new corrective amount should be fixed and Regulation (EEC) No 3363/92 should be repealed ; Whereas if the system is to operate normally the offer price of the Spanish product should be calculated on the following basis :  in the case of currencies the spot market rates for which are maintained in relationship to each other within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 (1 ) of Council Regulation (EEC) No 1676/85 (% as last amended by Regulation (EEC) No 2205/90 f),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensatory mechanism for imports of fruit and vegetables from Spain ('), and in particular Article 4 (2) thereof, Whereas Article 152 of the Act of Accession introduces from 1 January 1990 a compensatory mechanism for imports into the Community as constituted on 31 December 1985, hereinafter called 'the Community of Ten', of fruit and vegetables from Spain for which a reference price is fixed with regard to third countries ; HAS ADOPTED THIS REGULATION :Whereas Regulation (EEC) No 3709/89 lays down general rules for applying the said compensatory mechanism ; Article 1Whereas Commission Regulation (EEC) No 3139/92 (2) fixed, for the 1992/93 marketing year, the Community offer price for artichokes applicable with regard to Spain ; On import into the Community of Ten of artichokes (CN codes 0709 10 00) from Spain a corrective amount of ECU 11,55 per 100 kilograms net shall be levied. Whereas Commission Regulation (EEC) No 3820/92 (3) lays down detailed rules for applying the compensatory mechanism on imports of fruit and vegetables from Spain ; Article 2 This Regulation shall enter into force on 28 November 1992.Whereas, in the case of artichokes the offer price for the Spanish product as calculated in accordance with the provisions of Regulation (EEC) No 3709/89 results in the fixing of a higher corrective amount than that laid down by Commission Regulation (EEC) No 3363/92 of 23 Regulation (EEC) No 3363/92 is repealed from the same date . 0 OJ No L 341 , 24. 11 . 1992, p. 6. 0 OJ No L 164, 24. 6. 1985, p. 1 . (') OJ No L 363, 13 . 12. 1989, p . 3 . (2) OJ No L 313, 30. 10. 1992, p . 31 . 0 OJ No L 366, 29. 12. 1990, p. 43 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . No L 347/62 Official Journal of the European Communities 28 . 11 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1992. For the Commission Ray MAC SHARRY Member of the Commission